DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Weiner on May 5, 2022. 
IN THE CLAIMS:
Cancel claims 9-12.
Claim 13, line 1: Delete “or prevention”. 

Allowable Subject Matter
Claims 13-16 are allowed. The following is an examiner’s statement of reasons for allowance: It is known to administer a cyclodextrin (CD), particularly hydroxypropyl CD, for the treatment of Niemann-Pick disease. See, for example Machielse et al (WO 2016/201137). Salome et al (US 2016/0361344) teaches the use of a methylated CD that may be further substituted with one or more sulfobutyl ether moieties. See paragraphs [0021]-[0029]. These references do not teach or fairly suggest the use of an S-carboxyalkyl-thio CD for such treatment. Zhang et al (US RE44,733) discloses S-carboxyalkyl-thio CDs. See Table 1 at col 18. The reference does not teach or fairly suggest the use of these CDs for the treatment of Niemann-Pick disease. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623